PER CURIAM.
By petition for a writ of habeas corpus, Frank W. Neal seeks relief against a conviction and sentence for the crime of forgery which sentence was entered on January 17, 1951. It is claimed that the petitioner was tried and sentenced without the assistance of counsel. He completed service of this Florida sentence long ago. Allegedly, the petitioner is now incarcerated in a New Jersey state prison for a subsequently committed offense. He claims that, because of the prior Florida conviction the New Jersey authorities consider him to be a second offender and, therefore, declined to give him an early consideration for parole and release from his current confinement. His point appears to be that, by virtue of the Florida Conviction, his New Jersey Imprisonment is being extended for a period beyond that which would otherwise obtain.
The respondent replies that it cannot produce the petitioner because he has long since been released from Florida custody. The records in the office of the Florida Parole Commission reveal a communication from New Jersey Bureau of Parole to the effect that the petitioner’s earlier \conviction in Florida would not be an impediment to parole consideration and release from the State of New Jersey. According to this communication, the petitioner was scheduled for parole consideration in that state during the month of December 1965.
In view of the foregoing, the petition is found to be without merit and the writ is dismissed.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.